129 A.2d 854 (1957)
William MAYERS and Imperial Insurance, Incorporated, Appellants,
v.
Ernest GREENWALD and Government Employees Insurance Company, Appellees.
No. 1925.
Municipal Court of Appeals for the District of Columbia.
Argued January 28, 1957.
Decided March 4, 1957.
James C. Gregg, Washington, D. C., for appellants.
Donald J. Caulfield, Washington, D. C., with whom Bond L. Holford and John S. Mears, Washington, D. C., were on the brief, for appellees.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
HOOD, Associate Judge.
This case arose out of a collision between two automobiles at an uncontrolled street intersection. Each party claimed the other was negligent and each sought damages. The companies by whom they were insured *855 joined in the action as subrogees under deductible policies. Trial without a jury resulted in judgment for defendant on both the claim and the counterclaim. Plaintiff has appealed, contending that the trial court was in error in finding that plaintiff's negligence was the sole and proximate cause of the collision and that defendant was not contributorily negligent.
The case presented the usual questions of distances, speeds and proper lookouts. Negligence and contributory negligence are matters of law only when there is no dispute as to the material facts or the inferences which reasonably may be drawn therefrom. It is manifest from the record that such was not the situation here. The issues of fact were decided by the trial court and there are no issues of law for our determination.
Affirmed.